MEMORANDUM ***
Buff appeals the district court’s denial of his petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his jury conviction for first degree murder with the use of a deadly weapon. On appeal, Buff asserts that the district court erred in denying his claim that the Nevada Supreme Court improperly rejected his contention on appeal that the Nevada trial court violated his Sixth Amendment Confrontation Clause rights by admitting into evidence at trial the transcript of the preliminary hearing testimony of an available witness, James Whiteface.
Because the parties are familiar with the facts, we do not recite them in detail. We review de novo the district court’s decision to grant or deny a 28 U.S.C. § 2254 habeas corpus petition, Jensen v. Pliler, 439 F.3d 1086, 1088 (9th Cir.2006), and may affirm the district court for any reason supported by the record, even if the district court’s reasoning is faulty, United States v. Ortega-Ascanio, 376 F.3d 879, 885 (9th Cir.2004).
We reject Buffs contention that the admission of the preliminary hearing transcript of witness Whiteface’s testimony as evidence at trial violated his Sixth Amendment Confrontation Clause rights because Whiteface testified and was cross-examined at trial. See Crawford v. Washington, 541 U.S. 36, 59 n. 9, 124 S.Ct. 1354, 158 L.Ed.2d 177 (“[W]e reiterate that, when the declarant appears for cross-examination at trial, the Confrontation Clause places no constraints at all on the use of his prior testimonial statements.”).
Accordingly, we affirm the district court’s denial of Buffs petition for a writ of habeas corpus because the Nevada Supreme Court’s decision affirming Buffs conviction did not “result in a decision contrary to ... clearly established Federal law, as determined by the Supreme Court of the United States,” nor was it “based on an unreasonable determination of the facts in light of the evidence presented in the State court proceeding.” See 28 U.S.C. §§ 2254(d)(1)-(2).
AFFIRMED..

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.